Exhibit 10.69

Quintiles IMS Incorporated

Employee Protection Plan and Summary Plan Description

As Amended and Restated Effective January 1, 2017

Introduction

This Quintiles IMS Incorporated Employee Protection Plan (“Plan”) provides
severance benefits to eligible employees of Quintiles IMS Incorporated and
certain of its affiliated companies that have been designated by the Benefits
Committee as participating companies in the Plan (all participating companies
are collectively referred to in the Plan as “Corporation”). The Plan is a
“severance pay arrangement” within the meaning of Section 3(2)(B)(i) of ERISA
and is intended to be and shall be administered and maintained as an unfunded
welfare benefit plan under Section 3(1) of ERISA. This document serves both as
the Plan and summary plan description.

 

I. Administrative Information

Plan Administration

The Benefits Committee (“Committee”), a committee of Quintiles IMS management
employees is named as the Plan Administrator under the Plan. The Committee has
the exclusive right, power and authority to interpret the provisions of the Plan
and to conclusively decide any questions arising in connection with the
administration of, and any claim for severance benefits under, the Plan. All
such determinations by the Plan Administrator shall be final and binding on all
parties. Without limiting the generality of the foregoing, such authority shall
include the discretionary power:

 

•   To make and enforce such rules and regulations as the Plan Administrator
deems necessary or proper for the efficient administration of the Plan;

 

•   To decide all questions, including questions of fact, concerning the Plan
and the eligibility of any person to participate in, and receive benefits under,
the Plan;

 

•   To appoint such agents, counsel, accountants, consultants and other persons
as may be required to assist in administering the Plan; and

 

•   To establish procedures, forms and time frames with respect to elections and
other matters under the Plan.



--------------------------------------------------------------------------------

Right to Amend and Terminate

The Corporation currently intends to continue the Plan indefinitely, but
reserves the right to amend, modify, or terminate any and all provisions of the
Plan and any benefits payable under the Plan at any time without further
obligation; provided, however, the Corporation may not modify or amend the Plan
in a manner that materially adversely affects the rights of a person who has
started to receive compensation or benefits under the Plan. Any amendment,
modification or termination of the Plan may be made by action of the
Corporation’s Board of Directors (the “Board”), the Committee or their
delegatees.

Not an Employment Contract

Participation in the Plan does not confer any rights to continued employment
with the Corporation or any of its subsidiaries or affiliates.

Non-Assignment of Benefit

Benefits under the Plan may not be assigned, pledged or otherwise transferred.
If, for example, an employee owes money to someone, he or she may not give that
person the right to collect from the Plan any benefit which may be payable.

Prior Plans or Policies; Individual Agreements

Except for any restrictive covenant, confidentiality, work product, and/or
arbitration or dispute resolution agreements entered into by an employee and the
Corporation (which agreements shall remain in full force and effect in
accordance with their respective terms), this Plan supersedes any and all prior
severance plans, policies, arrangements, or practices of the Corporation
(whether written or unwritten, express or implied) relating to any subject
matter covered by the Plan. Notwithstanding the preceding sentence, the Plan
does not affect the severance provisions of (a) any written individual
employment agreement between an employee and the Corporation which results in
such employee not being an Eligible Employee hereunder; (b) any
change-in-control severance plan; and (c) any other agreement entered into
between an employee and the Corporation which expressly supersedes the
provisions of this Plan (i.e., by naming this Plan) and which remains in effect
at the date of such employee’s termination of employment.

Claims Procedures

Your local Human Resources department reviews and authorizes the payment of
benefits under this Plan for those employees who qualify under the provisions of
the Plan. No claim forms need be submitted. Questions regarding Plan benefits
should be directed to your local Human Resources department. If you feel that
you are not receiving benefits that are due, you must notify the Plan
Administrator in writing. If the claim for benefits is denied (in whole or in
part), you will be notified electronically or in writing within 90 days (180
days if the Plan Administrator notifies you within the 90-day period of a need
for an extension) of receiving the claim. The notice of denial will state the
reason for the denial, the pertinent Plan provisions upon which the denial is
based, any additional information which may be needed and the reason such
additional information (if any) is needed. In addition, you will be given an
explanation of the Plan’s claims review procedures and the time limits
applicable to such procedures, including a

 

-2-



--------------------------------------------------------------------------------

statement that you have a right to bring a civil action under Section 502(a) of
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”)
following an adverse benefit determination on review.

If you wish to have a denied claim further reviewed, you must send a written
request for review to the Plan Administrator at the address and to the addressee
specified in the “Specific Plan Information” section of this Plan within 60 days
after your initial claim is denied. You may submit written comments, documents,
records and other information relating to the claim to the Plan Administrator.
Your claim for review will be given a full and fair review that takes into
account all comments, documents, records and other information submitted that
relates to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

The Plan Administrator will render a decision on the claim no later than 60 days
after its receipt of your request for review. However, if the Plan Administrator
finds it necessary, due to special circumstances, to extend this period and
notifies you electronically or in writing, the decision will be rendered as soon
as practicable, but in no event later than 120 days after your request for
review. The Plan Administrator’s decision will be provided electronically or in
writing. Such decision will be written in a manner calculated to be understood
by you and will include specific reasons for the decision, specific references
to the pertinent Plan provisions on which the decision is based, a statement
that you have a right to bring a civil action under Section 502(a) of ERISA and
that you are entitled to receive, upon request and free of charge, reasonable
access to and copies of, all documents, records and other information relevant
to your claim for benefits. A document is relevant to your claim for benefits if
it was relied upon in making the determination, was submitted, considered or
generated in the course of making the determination or demonstrates that benefit
determinations are made in accordance with the Plan and that Plan provisions
have been applied consistently with respect to similarly situated claimants.

You may not institute any action or proceeding in any state or federal court of
law or equity, or before any administrative tribunal or arbitrator, for a claim
for benefits under the Plan until you have first exhausted the procedures set
forth above. No action or proceeding at all may be brought in state or federal
court or before any administrative tribunal or arbitrator for benefits under
this Plan after one year from the date of the Plan Administrator’s final
decision on your claim as described above.

Statement of ERISA Rights

As a participant in the Plan, you are entitled to certain rights and protections
under ERISA. ERISA provides that all Plan participants shall be entitled to:

Examine, without charge, at the Plan Administrator’s office, all Plan documents,
including copies of all documents filed by the Plan with the U.S. Department of
Labor, such as detailed annual reports and Plan descriptions.

Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. The Plan Administrator may request a
reasonable charge for the copies.

 

-3-



--------------------------------------------------------------------------------

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of employee benefit plans. The
people who operate your Plan, called “fiduciaries,” have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may
discriminate against you in any way for the purpose of preventing you from
obtaining a benefit or exercising your rights under ERISA. If your claim for
benefits is denied in whole or in part you must receive a written explanation of
the reasons for the denial. You have the right to have the Plan Administrator
review and reconsider your claim.

Under ERISA, there are steps you can take to enforce your rights. For instance,
if you request materials from the Plan and do not receive them within 30 days,
you may file suit in a federal court. In such a case, the court may require the
Plan Administrator to provide the materials and pay you up to $110 a day until
you receive the materials, unless the materials were not sent because of reasons
beyond the control of the Plan Administrator. If you have a claim for benefits
which is denied or ignored, in whole or in part, you may file suit in a state or
federal court but any such suit must be filed within one year from the date of
the Plan Administrator’s final decision on your claim. If it should happen that
you are discriminated against for asserting your rights, you may seek assistance
from the U.S. Department of Labor, or you may file suit in a federal court.

The court will decide who should pay court costs and legal fees. If you are
successful, the court may order the person you have sued to pay these costs and
fees. If you lose, the court may order you to pay these costs and fees, for
example, if it finds your claim is frivolous.

If you have any questions about your Plan, you should contact your local Human
Resources department. If you have any questions about this statement or about
your rights under ERISA, or if you need assistance in obtaining documents from
the Plan Administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue N.W., Washington, D.C. 20210. You may also obtain certain publications
about your rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.

Right to Withhold Taxes

The Corporation may cause such amounts to be withheld from any payment made
under the Plan as it determines necessary to fulfill any federal, state or local
wage or compensation withholding requirements.

Unfunded Plan

The Corporation will make all payments under the Plan, and pay all expenses of
the Plan, from its general assets. Nothing contained in the Plan will give any
employee any interest in any property of the Corporation or any of its
subsidiaries or affiliates.

 

-4-



--------------------------------------------------------------------------------

Governing Law

The provisions of the Plan will be construed, administered and enforced
according to applicable federal law and the laws of the State of Delaware
without regard to its conflict of law rules and with regard to its statutes of
limitations.

Compliance with Section 409A

Interpretation Consistent with Section 409A

Anything in this Plan to the contrary notwithstanding, the terms of this Plan
shall be interpreted and applied in a manner consistent with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Treasury regulations thereunder (the “Regulations”) and the Corporation
shall have no right to accelerate or make any payment under this Plan except to
the extent permitted under Section 409A of the Code. The Corporation shall have
no obligation, however, to reimburse any employee for any tax penalty or
interest payable or provide a gross-up payment in connection with any tax
liability of such employee under Section 409A of the Code except that this
provision shall not apply in the event of the Corporation’s negligence or
willful disregard in its interpretation of the application of Section 409A of
the Code and the Regulations to the Plan, which negligence or willful disregard
causes a Plan participant to become subject to a tax penalty or interest payable
under Section 409A of the Code, in which case the Corporation will reimburse the
participant on an after-tax basis for any such tax penalty or interest not later
than the last day of the participant’s taxable year next following the
participant’s taxable year in which the participant remits the applicable taxes
and interest.

Exemptions from Section 409A

A Plan participant’s right to salary continuation payments under this Plan shall
be treated at all times as a right to a series of separate payments under
Section 1.409A-2(b)(2)(iii) of the Regulations. To the extent required by
Section 409A, any payments to be made to a Plan participant upon his termination
of employment shall only be made upon such Plan participant’s separation from
service within the meaning of Section 409A. It is intended that: (a) all
payments made under this Plan on or before the 15th day of the third month
following the end of the participant’s taxable year in which the participant
terminates employment shall be exempt from compliance with Section 409A of the
Code pursuant to the exception for short-term deferrals set forth in Section
1.409A-1(b)(4) of the Treasury Regulations (the “Exempt Short-Term Deferral
Payments”); and (b) payments under this Plan, in excess of the Exempt Short-Term
Deferral Payments, that are made on or before the last day of the second taxable
year of the participant following the participant’s taxable year in which the
participant terminates employment in an aggregate amount not exceeding two times
the lesser of: (i) the sum of the participant’s annualized compensation based on
the participant’s annual rate of pay for the participant’s taxable year
preceding the taxable year in which the participant terminates employment
(adjusted for any increase during that year that was expected to continue
indefinitely if the participant had not terminated employment); or (ii) the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the participant terminates
employment shall be exempt from compliance with Section 409A of the Code
pursuant to the exception for payments under a separation pay plan as set forth
in Section 1.409A-1(b)(9)(iii) of the Regulations.

 

-5-



--------------------------------------------------------------------------------

Specific Plan Information

 

Plan Name:    Quintiles IMS Incorporated Employee Protection Plan Plan Type:   
Welfare/Severance Plan Type of Administration:    Self-administered Plan Year:
   January 1 to December 31 Plan Sponsor:   

Quintiles IMS Incorporated

100 IMS Drive

Parsippany, NJ 07054

Plan Administrator:   

Benefits Committee

Attention: Chief Human Resources Officer

Quintiles IMS Incorporated

100 IMS Drive

Parsippany, NJ 07054

Agent for Service of Legal Process:   

Quintiles IMS Incorporated

 

Service of legal process may also be

made upon the Plan Administrator

(see address above)

Source of Financing of Benefits:    The general assets of the Corporation
Effective Date of this Amendment and Restatement of the Plan:    January 1, 2017
Employer Identification Number:    06-1506026 Plan Number:    506

 

-6-



--------------------------------------------------------------------------------

II. Plan Terms

 

Plan Coverage

The Plan covers all full-time salaried employees and regular part-time salaried
employees who are non-temporary and employed on an indefinite term basis of the
Corporation who incur an “Eligible Termination” (as defined below). These
employees are referred to in this summary as “Eligible Employees.”
Notwithstanding the foregoing, (a) an employee who has entered into a written
agreement with the Corporation which expressly excludes such employee from
participation in this Plan (e.g., by naming this Plan or excluding participation
in Corporation-sponsored severance plans generally) and which remains in effect
at the date of such employee’s termination of employment shall be an Eligible
Employee only if so determined by the Plan Administrator; and (b) an employee
who otherwise would qualify but who is not on the United States payroll shall be
an Eligible Employee only if so determined by the Plan Administrator, and such
Eligible Employee, and any employee of an affiliated company who qualifies as an
Eligible Employee, shall be subject to such additional terms and limitations as
the Plan Administrator may consider necessary or advisable; and (c) a worker who
has signed an agreement with the Corporation stating that he or she is not
eligible to participate in the Plan and any worker that the Corporation treats
as an independent contractor, during the period that the worker is so treated,
regardless of whether such worker may be determined to be an employee by
administrative, judicial or other decision, shall not be an Eligible Employee.
Employees who would otherwise be Eligible Employees but who have executed a
written employment agreement with the Corporation or any of its subsidiaries or
affiliates that includes a provision for post-termination severance payments and
is in effect at the time of an Eligible Termination (hereinafter “Employment
Agreement”) or are subject to another severance plan with the Corporation or any
of its affiliated companies shall receive the greater of the Salary Continuation
provided for in this Plan or the post-termination payments to which the Eligible
Employee is entitled under any Employment Agreement or such other severance plan
as a result of a termination without Cause, but the Eligible Employee shall not
be entitled to both Salary Continuation under this Plan and compensation under
such Employment Agreement or severance plan. The notice under this Plan shall
serve as any required written notice under any such Employment Agreement or
severance plan. Payment of severance benefits due under this Plan shall be made
in accordance with the terms of this Plan. Each Eligible Employee shall be
designated as within one of the groups specified in Section III below.

Eligible Termination

Severance benefits are only payable under this Plan if an Eligible Employee
incurs an “Eligible Termination.” An Eligible Termination means an involuntary
termination of an Eligible Employee’s employment by the Corporation for any
reason except that an involuntary termination for Cause will not constitute an
Eligible Termination and an involuntary termination due to unsatisfactory
performance or any act or omission by the employee which could result in
disciplinary action by the Corporation against the employee in accordance with
the personnel practices, policies and procedures of the Corporation will not
constitute an Eligible Termination unless otherwise determined by the Plan
Administrator in its sole discretion.

 

-7-



--------------------------------------------------------------------------------

The foregoing notwithstanding, an Eligible Termination shall not include (a) a
unilateral resignation; or (b) any termination where an offer of employment is
made to the Eligible Employee of a comparable position (i) at the Corporation or
at any of its subsidiaries or affiliates, (ii) at an entity in connection with a
Business Unit Acquisition, or (iii) at a customer or client of the Corporation
in connection with the transfer or outsourcing of the Eligible Employee to such
customer or Client. Solely for the purpose of determining whether an Eligible
Employee has received an offer of a comparable position in connection with a
Business Unit Acquisition, an Eligible Employee shall be considered to have
received such an offer if the offer is for employment with the entity that
engaged in such Business Unit Acquisition, the compensation payable pursuant to
such offer is not less than 100% of such Eligible Employee’s base Salary with
the Corporation immediately prior to the Business Unit Acquisition and the
principal place of employment under such offer is not more than 30 miles away
from such Eligible Employee’s principal place of employment with the Corporation
immediately prior to the Business Unit Acquisition. The determination of whether
an Eligible Employee has received an offer of a comparable position under any
other circumstances shall be determined by the Plan Administrator, in its sole
discretion.

Severance Benefits

If an Eligible Employee incurs an Eligible Termination, he or she will be
entitled to the Salary Continuation and Benefits Continuation described in
Section III below. Under certain limited circumstances, however, the Plan
Administrator (or other officers to whom authority is delegated) may alter the
provisions of the Plan (by, for example, increasing or reducing benefits
otherwise payable under the Plan), but not the time or form of payment of those
benefits, in a manner that complies with Section 409A of the Code. Severance
benefits under the Plan may not, in any event, exceed the limitations imposed by
ERISA on severance payable under welfare benefit plans.

Unless otherwise determined by the Plan Administrator, the amount of Salary
Continuation payable shall be reduced by each of the following amounts
applicable to the Eligible Employee (but not reduced to an amount less than
zero):

 

  •   the amount of any sign-on bonus or any other amount(s) paid by the
Corporation to the Eligible Employee (other than the payment of base Salary,
performance-related bonuses, or reimbursement of business-related expenses
incurred by the Eligible Employee) in connection with the Eligible Employee’s
commencement of employment, if such payment(s) occurred within twelve months of
the date of the Eligible Termination, or

 

  •   the amount of any severance payments, termination payments or any other
amounts paid or payable to the Eligible Employee arising from or relating to the
termination of employment of the Eligible Employee by the Corporation on account
of pay-in-lieu-of-notice, severance pay, or similar benefits under other benefit
plans, severance programs, employment contracts, the requirements of any works
council or labor organization or applicable laws, such as the WARN Act.

 

-8-



--------------------------------------------------------------------------------

If reduced in accordance with this paragraph, the aggregate amount of Salary
Continuation payable shall be payable proportionately over the same period
during which Salary Continuation is to be paid, as specified in Section III.

The payment of severance benefits in excess of two weeks of Salary and benefits,
as provided in Section III, is conditioned upon the signing of a release and
agreement and such other documents that the Plan Administrator may require in a
form approved by the Plan Administrator. The release and agreement will require
an Eligible Employee’s waiver of all claims, legal and contractual, against the
Corporation, its subsidiaries and affiliates. In addition, it may require, among
other things, that (1) the Eligible Employee (a) be reasonably available for a
limited period of time to cooperate with the Corporation on various matters, and
(b) abide by certain restrictive covenants; and (2) any amounts payable under
the Plan are subject to the termination of remaining payments and benefits to be
provided to the Eligible Employee, if any, and the clawback or recovery of
amounts that were paid to the Eligible Employee and reasonable value of benefits
received by the Eligible Employee under the Plan, due to the Eligible Employee’s
breach of such agreement or a breach of any other agreements, obligations or
duties owed to the Corporation or any of its subsidiaries or affiliates. The
release and agreement will be provided to the Eligible Employee as soon as
administratively practicable following the Eligible Termination. Following
return of the required agreement and release signed by the Eligible Employee and
expiration of any revocation period, the Corporation will promptly proceed with
Salary Continuation and Benefits Continuation in accordance with the terms of
the Plan. (In order to satisfy the exemption from Section 409A of the Code
described above, the date of commencement of payment of severance and benefits
in excess of two weeks of Salary and benefits shall be on or before the earlier
of: (i) the 90th day following the Eligible Termination, determined in the sole
discretion of the Plan Administrator; or (ii) March 15th of the calendar year
following the year in which the Eligible Termination occurred.)

IMPORTANT: If an Eligible Employee does not sign the release and agreement, he
or she will not be entitled to any benefits under the Plan in excess of two
weeks of Salary and benefits and will have NO RIGHT to any other severance
benefits under the Plan. If the release and agreement is signed, the payment of
severance benefits may be delayed until the end of any period during which an
employee is permitted by law to revoke a signed release, subject to the time
periods set forth in the above paragraph.

Anything in this Plan to the contrary notwithstanding, payment of Salary
Continuation that is not exempt from compliance with Section 409A of the Code to
any Specified Employee upon separation from service shall not be made before the
date that is six months after the date of separation from service (or, if
earlier, the date of death of such Specified Employee). Any Salary Continuation
payment which is subject to the six-month delay in payment described in this
paragraph will be adjusted to reflect the deferred payment date by multiplying
the delayed payment by the product of the six-month CMT Treasury Bill annualized
yield rate as published by the U.S. Treasury for the date on which such payment
would have been made but for the delay multiplied by a fraction, the numerator
of which is the number of days by which such payment was delayed and the
denominator of which is 365. The adjusted payment shall be made at the beginning
of the seventh month following the Specified Employee’s separation from service.

 

-9-



--------------------------------------------------------------------------------

Certain terms are used in the description of Plan benefits contained in this
summary. These terms, and their meanings, are as follows:

“Benefits Continuation” means the continuation of medical, dental and vision
benefits that are provided over the Severance Continuation Period, as described
in Section III.

“Business Unit Acquisition” means the acquisition by an entity unrelated to the
Corporation of substantially all of the assets of a subsidiary, business unit or
function, portion of a business unit or function, facility or division of the
Corporation.

“Cause” means:

(a) willful malfeasance or willful misconduct by the Eligible Employee in
connection with his or her employment;

(b) continuing failure to perform such duties as are requested by any employee
to whom the Eligible Employee reports, directly or indirectly, or by the Board;

(c) failure by the Eligible Employee to observe material policies of the
Corporation; or

(d) the commission by the Eligible Employee of (i) any felony or (ii) any
misdemeanor involving, in the sole discretion of the Plan Administrator, moral
turpitude.

“Incentive” means a conditional payment, the amount of which is based on
performance conditions and eligibility rules of the respective plan, typically
calculated based on results obtained over a one-year period.

“Lump Sum” means payment of an Eligible Employee’s Salary Continuation benefit
in a single payment in lieu of payment over the Severance Continuation Period.
The Lump Sum will be paid following the Eligible Termination within the time
period set forth in Section II above, subject to the Eligible Employee’s
execution and return of the release and agreement described above for Salary
Continuation in excess of two weeks.

“Salary” means an Eligible Employee’s annual base salary in effect at the time
of an Eligible Termination except, for purposes of determining the amount
payable during the Severance Continuation Period, the Plan Administrator may, in
its sole discretion, include an additional cash amount as part of the amount of
Salary, in order to reflect any periodic payment being received as compensation
by the Eligible Employee in addition to Salary immediately prior to termination
and to ensure comparability of benefits among Eligible Employees receiving
benefits under the Plan.

“Salary Continuation” means the Salary that is paid over the Severance
Continuation Period or the amount paid as a Lump Sum.

“Severance Continuation Period” means the total number of weeks over which
Salary Continuation is payable (for circumstances other than Lump Sum payments)
or Benefits Continuation is available. The Severance Continuation Period will
begin following the Eligible Termination, subject to the Eligible Employee’s
execution and return of the release and agreement required by the Plan
Administrator.

 

-10-



--------------------------------------------------------------------------------

“Specified Employee” means an employee who satisfies the requirements for being
designated a “key employee” under Section 416(i)(1)(A)(i), (ii) or (iii) of the
Code without regard to Section 416(i)(5) of the Code at any time during a
calendar year, in which case such employee shall be considered a Specified
Employee for the twelve-month period beginning on the first day of the fourth
month immediately following the end of such calendar year.

“Year of Service” means each full and partial year of employment with the
Corporation. Service will also include periods of employment prior to the
reorganization of Dun & Bradstreet or Cognizant Corporation to the extent they
were taken into account under the Dun & Bradstreet and Cognizant Career
Transition Plans prior to such reorganization and periods of employment with
Quintiles Transnational Corp. or its subsidiaries prior to the merger with IMS
Health. All partial years of employment will be aggregated to determine an
Eligible Employee’s total Years of Service under the Plan. Prior periods of
employment with the Corporation or companies that are acquired or become
affiliated with the Corporation will not be taken into account unless expressly
approved by the Plan Administrator. For purposes of determining Salary
Continuation payable and Benefits Continuation available to an Eligible Employee
who is re-employed by the Corporation, Years of Service taken into account for
purposes of determining any Salary Continuation previously paid to such
re-employed Eligible Employee under the Plan or any previous severance plan of
the Corporation or its predecessor companies shall be disregarded in determining
such Eligible Employee’s Salary Continuation and Benefits Continuation upon an
Eligible Termination following such re-employment.

 

-11-



--------------------------------------------------------------------------------

III. Salary and Benefits Continuation Information

 

Salary Continuation For Employees with Level Classifications 1-10

An Eligible Employee whose role in the Corporation’s human resources records has
an assigned level associated with level classifications 1-10 and who has an
Eligible Termination will be assigned to a Designated Group as follows:

 

Designated Group    Criteria Tier I    The employee’s assigned classification
under the global role evaluation system is Level 10    The employee’s assigned
classification under the global role evaluation system is Level 9    The
employee’s assigned classification under the global role evaluation system is
Level 8 Tier II    All other Eligible Employees

An Eligible Employee’s Designated Group assignment will determine the period of
Salary Continuation upon an Eligible Termination in accordance with the
following table:

 

Tier 1

Level 10

  

Tier 1

Level 9

  

Tier 1

Level 8

  

Tier II

Levels 1 – 7

2 weeks of

Salary Continuation for each Year of Service,

 

subject to minimum 26 weeks and maximum 52 weeks

  

2 weeks of

Salary Continuation for each Year of Service,

 

subject to minimum 13 weeks and maximum 52 weeks

  

2 weeks of

Salary Continuation for each Year of Service,

 

subject to minimum 8 weeks and maximum 52 weeks

  

2 weeks of Salary Continuation for each Year of Service,

 

subject to minimum 4 weeks and maximum 26 weeks

 

-12-



--------------------------------------------------------------------------------

Salary Continuation for Employees with Level Classifications 21-41

An Eligible Employee whose role in the Corporation’s human resources records has
an assigned level associated with level classifications 21-41 and who has an
Eligible Termination will be assigned to a Designated Group as follows:

 

Designated Group    Criteria Tier I    The employee’s assigned classification
under the global role evaluation system is Level 38-41    The employee’s
assigned classification under the global role evaluation system is Level 36-37
   The employee’s assigned classification under the global role evaluation
system is Level 34-35 Tier II    All other Eligible Employees

An Eligible Employee’s Designated Group assignment will determine the period of
Salary Continuation upon an Eligible Termination in accordance with the
following table:

 

Tier 1

Levels 38-41

  

Tier 1

Levels 36-37

  

Tier 1

Levels 34-35

   Tier II

2 weeks of

Salary Continuation for each Year of Service,

 

subject to minimum 26 weeks and maximum 52 weeks

  

2 weeks of

Salary Continuation for each Year of Service,

 

subject to minimum 13 weeks and maximum 52 weeks

  

2 weeks of

Salary Continuation for each Year of Service,

 

subject to minimum 8 weeks and maximum 52 weeks

  

2 weeks of Salary Continuation for each Year of Service,

 

subject to minimum 4 weeks and maximum 26 weeks

 

-13-



--------------------------------------------------------------------------------

Form of Salary Continuation

A Tier I Eligible Employee’s Salary Continuation benefit will be payable in
accordance with applicable payroll practices for the Corporation’s active
employees throughout the Severance Continuation Period and the amount of such
payments will be calculated at the Eligible Employee’s annualized Salary rate at
the time of the Eligible Termination, and will start following the Eligible
Termination within the time period set forth in Section II above.

A Tier II Eligible Employees’ Salary Continuation benefit will be payable in a
Lump Sum following the Eligible Termination within the time period set forth in
Section II above.

Notwithstanding anything in the Plan to the contrary, the Plan Administrator in
its sole discretion may continue salary and benefits for a period of two weeks
following an Eligible Termination whether or not the Eligible Employee has
signed and returned the required agreement and release (and the applicable
revocation period has expired); provided, however, such two weeks of salary and
benefits shall be credited towards the Corporation’s obligation to pay any
Salary Continuation and provide any Benefits Continuation.

Benefits Continuation

Medical, dental and vision benefits and their eligible enrolled dependents at
the time of termination will continue throughout the Severance Continuation
Period (even if the Eligible Employee’s Salary Continuation benefit was payable
in a lump sum) for up to a maximum of six months following the date of the
Eligible Employee’s Eligible Termination at the levels in effect for the
Eligible Employee immediately prior to the Eligible Termination but in no event
greater than the levels in effect for active employees generally during the
Severance Continuation Period, provided that the Eligible Employee shall pay the
employee portion of any required premium or contribution and that continuation
of any medical flexible spending accounts will be on an after-tax basis only.
Any period during which an Eligible Employee and his or her dependents may be
entitled to continued medical coverage following an Eligible Termination
pursuant to federal or state laws will commence as of the Termination Date and
not the end of the Severance Continuation Period.

Eligible Employees do not accrue or earn vacation or time-off benefits during
the Severance Continuation Period.

Termination of Salary and Benefits Continuation

The Severance Continuation Period described herein will end and salary and
benefits payable under this Plan will cease upon the earlier of: (a) the end of
the Severance Continuation Period; (b) the Eligible Employee’s reemployment by
or reassignment as a contractor, temporary worker, or consultant to the
Corporation or any subsidiary or affiliate of the Corporation; or (c) the
Eligible Employee’s earning compensation under any employment or compensatory
arrangement for services provided to any party other than the Corporation or any
subsidiary or affiliate of the Corporation (including as an employee,
consultant, sole proprietor, security holder, or otherwise in an arrangement in
which anything of value is earned or accrued based on the Eligible Employee’s
services) if such employment is in breach of agreed restrictions between the
Eligible Employee and the Corporation or any subsidiaries or affiliates of the
Corporation. The Eligible

 

-14-



--------------------------------------------------------------------------------

Employee must inform the Plan Administrator of any such employment or other
arrangement under which such services will be provided, prior to or upon
commencement of such employment or arrangement, including the date as of which
such employment or services commenced. The Corporation shall be entitled to take
any and all reasonable actions to recover from the Eligible Employee (or his or
her successor in interest) any payments made and the fair market value of any
benefits provided to the Eligible Employee with respect to which the Eligible
Employee is not entitled pursuant to this (or any other) section of the Plan.
The Eligible Employee (or his or her successor in interest) shall pay: (1) all
costs and expenses (including, but not limited to, attorneys’ fees,
investigation costs, and collection agency fees) incurred by the Corporation in
enforcing its rights under this (or any other) section of the Plan; and
(2) interest, based on the prime rate (as published in the Wall Street Journal
as of the date the payment was made or the benefit provided) plus 2%, on any
amounts recovered from the date such amounts were paid or provided to the
Eligible Employee (or his or her successor in interest) to the date of recovery
by the Corporation.

Incentive Plans

For an Eligible Employee who is an eligible participant of an Incentive plan of
the Corporation or any subsidiary or affiliate of the Corporation, any impact
that an Eligible Termination has on the right to receive an Incentive payment
under such Incentive plan will be based on the terms and conditions of the
respective Incentive plan.

Stock Options

Upon termination of employment, any and all exercisable (vested) stock options
held by an Eligible Employee either shall forfeit, or will remain exercisable
for a limited period of time as set forth in the applicable stock option plan(s)
and grant agreement distributed to plan participants. Unvested stock options
shall forfeit immediately upon termination of employment.

Outplacement Services

An Eligible Employee whose role in the Corporation’s human resources records has
an assigned level associated with level classifications 1-10 will be entitled to
such outplacement services as determined by the Eligible Employee’s assigned
Level in accordance with the following table:

 

Eligible Employee GRE

 

Outplacement Services

Levels 9 – 10   12 months Level 8   6 months Levels 5 – 7   3 months Levels 1 -
4   1 month

 

-15-



--------------------------------------------------------------------------------

An Eligible Employee whose role in the Corporation’s human resources records has
an assigned level associated with classification levels 21-41 will be entitled
to such outplacement services as determined by the Eligible Employee’s assigned
Grade in accordance with the following table:

 

Eligible Employee Level

 

Outplacement Services

Levels 36-41   12 months Levels 34-35   6 months Levels 30-33   3 months Levels
21-29   1 month

The Corporation will inform all Eligible Employees of the availability of
outplacement services. Any such outplacement services provided to an Eligible
Employee will not extend beyond the last day of the second calendar year
following the calendar year in which the Eligible Employee’s Eligible
Termination occurred, provided that any reimbursement for outplacement expenses
may be paid by the last day of the third calendar year following the calendar
year in which the Eligible Employee’s Eligible Termination occurred.

Death During Severance Continuation Period

In the event of an Eligible Employee’s death during the Severance Continuation
Period, the Salary Continuation amounts will continue to be paid to the Eligible
Employee’s estate at the time or times otherwise provided for in this Plan. The
payment of all other benefits under the Plan will cease.

No Further Grants

Following an Eligible Employee’s termination of employment and in accordance
with the applicable plans and programs, no new grants, awards or contributions
will be made to, by or on behalf of him or her under any plan or program of the
Corporation including, but not limited to, any stock option, retirement or
savings plan. In addition, participation in all Corporation benefit plans (other
than the medical, dental and vision coverage which may be continued under this
Plan) will cease upon termination of employment.

 

-16-